Exhibit 10.12

 

GABLES RESIDENTIAL TRUST

Senior Executive Severance Agreement

            AGREEMENT made as of this 24th day of January, 2002 (the "Effective
Date") by and among Gables Residential Trust, a Maryland business trust with its
principal place of business in Atlanta, Georgia (the "Company"), and Douglas G.
Chesnut, Senior Vice President of Investments (the "Executive").

1.                    Purpose.  The Board of Trustees of the Company (the
"Board") recognizes that, as is the case with many publicly held corporations,
the possibility of a Change in Control (as defined in Section 2 hereof) exists
and that such possibility, and the uncertainty and questions which it may raise,
may influence the Executive's decision to accept the offered position with the
Company.  Therefore, the Board has agreed to enter into an agreement that
reinforces its commitment to the Executive in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control.  Nothing in
this Agreement shall be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.

2.                    Change in Control.  For purposes of this Agreement, a
"Change in Control" shall mean the occurrence of any one of the following
events:

(a)      any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Act") (other than the Company,
any of its Subsidiaries (as defined below), or any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
the Company or any of its Subsidiaries), together with all "affiliates" and
"associates" (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the "beneficial owner" (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 40% or more of either (i) the combined voting power of the
Company's then outstanding securities having the right to vote in an election of
the Board ("Voting Securities") or (ii) the then outstanding common shares of
beneficial interest, par value $.01 per share, of the Company ("Shares") (in
either such case other than as a result of an acquisition of securities directly
from the Company); or

(b)     individuals who, as of the date hereof, constitute the Board (the
"Incumbent Members") cease for any reason to constitute at least a majority of
the Board, provided, however, that any individual becoming a trustee of the
Company subsequent to the date hereof (excluding, for this purpose, (A) any such
individual whose initial assumption of office is in connection with an actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, and (B) any individual whose
initial assumption of office is in connection with a merger or consolidation,
involving an unrelated entity), whose election or nomination for election by the
Company's shareholders was approved by a vote of at least a majority of the
persons then comprising Incumbent Members shall for purposes of this Agreement
be considered an Incumbent Member; or 

(c)      the consummation of a consolidation or merger of the Company where the
shareholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, "beneficially own" (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate 50% or more of the voting shares of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any) (the "Resulting Corporation"); or

(d)     the shareholders of the Company shall approve (A) any sale, lease,
exchange or other transfer to an unrelated party (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (B) any plan or proposal
for the liquidation or dissolution of the Company.

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other Voting Securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 40% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the Voting
Securities beneficially owned by any person to 40% or more of the combined
voting power of all then outstanding Voting Securities;   provided, however,
that if such person referred to in clause (x) or (y) of this sentence shall
thereafter become the beneficial owner of any additional Shares or Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 40% or more of the
combined voting power of all the outstanding Voting Securities or 40% or more of
the Shares then outstanding, then a "Change in Control" shall be deemed to have
occurred for purposes of the foregoing clause (a).

             Notwithstanding the foregoing, a "Change in Control" shall not be
deemed to have occurred for purposes of the foregoing clause [c] if after the
consummation of a consolidation or merger of the Company where the shareholders
of the Company, immediately prior to the consolidation or merger, would,
immediately after the consolidation or merger, "beneficially own" (as such term
is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate less than 50% or more of the voting shares of the
Resulting Corporation, the Incumbent Members constitute at least 50% of the
board of directors or board of trustees of the Resulting Corporation and the
Chairman and Chief Executive Officer of the Company prior to the consolidation
or merger remains the Chief Executive Officer of the Resulting Company
immediately after consolidation or merger.

             As used in this definition of "Change in Control," the term
"Subsidiary" means Gables Realty Limited Partnership, Gables Residential
Services, Inc., Gables Central Construction, Inc., and Gables East Construction,
Inc., and any corporation or other entity (other than the Company) in any
unbroken chain of corporations or other entities, beginning with the Company if
each of the corporations or entities (other than the last corporation or entity
in the unbroken chain) owns stock or other interest possessing 50% or more of
the economic interest or the total combined voting power of all classes of stock
or other interest in one of the other corporations or entities in the chain.

3.                    Terminating Event.  A "Terminating Event" shall mean any
of the events provided in this Section 3 occurring within 24 months following a
Change in Control:

(a)    termination by the Company of the employment of the Executive with the
Company and its Subsidiaries for any reason other than for Cause or the death of
the Executive.  "Cause" shall mean, and shall be limited to, the occurrence of
any one or more of the following events:

      (i)  a willful act of dishonesty by the Executive in connection with the
performance of his material duties involving the Company or any of its
Subsidiaries; or

(ii)  conviction of the Executive of a crime involving moral turpitude or
conviction of a felony and such conviction has a material adverse affect on the
interests of the Company; or

(iii) the deliberate or willful failure by the Executive (other than by reason
of the Executive's physical or mental illness, incapacity or disability) to
substantially perform the Executive's duties with the Company and the
continuation of such failure for a period of 30 days after delivery by the
Company to the Executive of written notice specifying the scope and nature of
such failure and its intention to terminate the Executive for Cause. 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control.  For
purposes of clauses (i) and (iii) of this Section 3(a), no act, or failure to
act, on the Executive's part shall be deemed "willful" unless done, or omitted
to be done, by the Executive without reasonable belief that the Executive's act,
or failure to act, was in the best interest of the Company; or 

(b)   termination by the Executive of the Executive's employment with the
Company and its Subsidiaries for Good Reason.  "Good Reason" shall mean the
occurrence of any of the following events: 

(i)  a substantial adverse change in the nature or scope of the Executive's
responsibilities, authorities, powers, functions, or duties from the
responsibilities, authorities, powers, functions, or duties exercised by the
Executive immediately prior to the Change in Control; or

(ii)  a reduction in the Executive's annual base salary as in effect on the date
hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all or substantially all
management employees; or

(iii) the relocation of the Company's offices at which the Executive is
principally employed immediately prior to the date of a Change in Control to a
location more than 30 miles from such offices, or the requirement by the Company
for the Executive to be based anywhere other than the Company's offices at such
location, except for required travel on the Company's business to an extent
substantially consistent with the Executive's business travel obligations
immediately prior to the Change in Control; or

(iv)    the failure by the Company to pay to the Executive any portion of his
compensation or to pay to the Executive any portion of an installment of
deferred compensation under any deferred compensation program of the Company
within 15 days of the date such compensation is due without prior written
consent of the Executive; or

(v)     the failure by the Company to obtain an effective agreement from any
successor to assume and agree to perform this Agreement.

4.                     Special Termination Payments  In the event a Terminating
Event occurs within the period (as defined in 4(a), 4(b) and 4(c) below),
subject to the signing by Executive of a release of employment-related claims
reasonably acceptable to the Company (or its successor), the Company shall pay
to the Executive,

(a)      During the period of  zero(0) to one (1) year following the effective
date, an amount equal to one hundred (100) percent of the sum of Executive's
most recent total annual compensation.

(b)     During the period of one (1) to two (2) years following the effective
date an amount equal to sixty-six (66) percent of the sum of Executive's most
recent total annual compensation

(c) During the period of two (2) to three (3) years following the effective date
an amount equal to thirty-three (33) percent of the sum of Executive's most
recent total annual compensation.   

5.                    Term.  This Agreement shall take effect on the Effective
Date set forth above and shall terminate upon the earliest of (a) the
termination by the Company of the employment of the Executive for Cause; (b) the
resignation or voluntary termination of the Executive for any reason prior to a
Change in Control; (c) the resignation of the Executive after a Change in
Control for any reason other than the occurrence of any of the events enumerated
in Section 3(b)(i)-(v) of this Agreement; or (d) three (3) years from the
Effective Date.  

6.                    Withholding.  All payments made by the Company under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.  

7.                    No Mitigation; Disputes; Etc.

(a)      No Mitigation.  The Company agrees that, if the Executive's employment
by the Company is terminated during the term of this Agreement, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to Section 4 hereof. 
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, or otherwise. 

(b)     Mediation of Disputes.  The parties shall endeavor in good faith to
settle within 90 days any controversy or claim arising out of a relating to this
Agreement or the breach thereof through mediation with JAMS, Endispute or
similar organizations.  If the controversy or claim is not resolved within 90
days, the parties shall be free to pursue other legal remedies in law or
equity. 

8.                    Assignment; Prior Agreements.  Neither the Company nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party, and without such consent any attempted transfer shall be null and void
and of no effect.  This Agreement shall inure to the benefit of and be binding
upon the Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.  In the event of the Executive's
death after a Terminating Event but prior to the completion by the Company of
all payments due him under Section 4 of this Agreement, the Company shall
continue such payments to the Executive's beneficiary designated in writing to
the Company prior to his death (or to his estate, if the Executive fails to make
such designation). 

9.                 Enforceability.  If any portion or provision of this
Agreement shall to any extent be declared illegal or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. 

10.                 Waiver.  No Waiver of any provision hereof shall be
effective unless made in writing and signed by the waiving party.  The failure
of any party to require the performance of any term or obligation of this
Agreement, or the waiver by any party of any breach of this Agreement, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.  

11.                 Notices.  Any notices, requests, demands, and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by registered or certified mail, postage
prepaid, to the Executive at the last address the Executive has filed in writing
with the Company, or to the Company at its main office, attention of the Board
of Trustees. 

12.                 Effect on Other Plans.  Nothing in this Agreement shall be
construed to limit the rights of the Executive under the Company's benefit
plans, programs or policies.

13.                 Amendment.  This Agreement may be amended or modified only
by a written instrument signed by the Executive and by a duly authorized
representative of the Company. 

14.                 Governing Law.  This is a Maryland contract and shall be
construed under and be governed in all respects by the laws of the State of
Maryland.

15.                 Obligations of Successors.  In addition to any obligations
imposed by law upon any successor to the Company, the Company will use their
best efforts to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.  

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer and by the Executive, as of the date
first above written.

 

GABLES RESIDENTIAL TRUST

By: /s/ Chris D. Wheeler
Chris D. Wheeler
Chairman and Chief Executive Officer
                                                                



By:  /s/ Douglas G. Chesnut
Douglas G. Chesnut 

 

 

 

 

 

 

 